                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        RAY DELGADO,                                      Case No. 17-CV-07370-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER DENYING PLAINTIFF’S
                                                                                              MOTION FOR CLASS
                                  14               v.                                         CERTIFICATION
                                  15        MARKETSOURCE, INC.,                               Re: Dkt. No. 37
                                  16                     Defendant.

                                  17

                                  18            Plaintiff Ray Delgado (“Plaintiff”) brings this putative class action against Defendant

                                  19   Marketsource, Inc. (“Defendant”). Plaintiff alleges that Defendant violated California Labor Code

                                  20   §§ 201 and 203. Before the Court is Plaintiff’s motion for class certification. Having considered

                                  21   the parties’ briefing, the relevant law, and the record in this case, the Court DENIES Plaintiff’s

                                  22   motion for class certification.

                                  23   I.       BACKGROUND
                                  24         A. Factual Background

                                  25            Defendant is a company that “provide[s] outsource sales and marketing for other

                                  26   companies.” ECF No. 37-1, Ex. D, Deposition of Melissa Wiley (“Wiley Dep.”), 25:16–18. In

                                  27   part, Defendant “employs individuals to sell cell phones out of kiosks at third-party retail stores.”

                                  28                                                      1
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   ECF No. 42-3, Declaration of Gary Slate (“Slate Decl.”), ¶ 3. Defendant employed Plaintiff as a

                                   2   district manager from sometime in April 2013 until April 18, 2017. ECF No. 37-5, Declaration of

                                   3   Ray Delgado (“Delgado Decl.”), ¶ 2. As a district manager, Plaintiff supervised employees of

                                   4   Defendant “who sold cellular phones inside of Target retail locations” in California. Id. ¶ 3.

                                   5   Plaintiff “was responsible for staffing these sales departments, as well as managing inventory and

                                   6   tracking supplies.” Id. Plaintiff terminated at least three of Defendant’s employees during his

                                   7   employment with Defendant. ECF No. 42-1, Ex. E, Deposition of Ray Delgado (“Delgado

                                   8   Dep.”), 112:21–117:20; 134:10–22.

                                   9          1. Defendant’s Policies and Practices for Paying Final Wage Statements

                                  10          Defendant pays its employees their wages via either electronic direct deposit or a paper

                                  11   check. Wiley Dep. 32:11–12. When Defendant fires an employee, Defendant distributes the

                                  12   employee’s final paycheck through similar means, via either direct deposit or a paper check sent
Northern District of California
 United States District Court




                                  13   overnight with Federal Express (“FedEx”). Id. at 162:23–25. According to Defendant’s published

                                  14   policies, Defendant pays fired employees their final wages “in accordance with state law.” ECF

                                  15   No. 42-1, Ex. B; see also Wiley Dep. 135:2–15 (testifying that Defendant’s practice is for a fired

                                  16   employee to “have a check that day”). California law requires Defendant to pay fired employees

                                  17   their final wages “immediately.” Cal. Labor Code § 201.

                                  18          In order to comply with California law, Defendant maintains the following policies and

                                  19   practices. Before a manager decides to terminate an employee, Defendant requires the manager to

                                  20   receive approval from Defendant’s human resources department. ECF No. 42-4, Declaration of

                                  21   Melissa Wiley (“Wiley Decl.”), ¶ 9. After that conversation, the manager must complete an

                                  22   Employee Status Form (“ESF”), which documents the employee’s name, termination date, and the

                                  23   reason for the termination. Wiley Dep. at 149:1–18. Defendant’s human resources department

                                  24   must authorize the ESF. Id. at 149:23–25. Eventually, the ESF is sent to Defendant’s payroll

                                  25   department to prepare the employee’s final paycheck. Id. at 150:2–6 (testifying that in California,

                                  26   an ESF form is “flagged as high priority”); see also Wiley Decl. ¶ 10 (attesting that human

                                  27   resources consults on the employee’s termination date so that Defendant’s payroll department has

                                  28                                                    2
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   the advance notice necessary to “compile all information necessary to pay the final wages on the

                                   2   last date of employment”). When Defendant pays final wages by direct deposit, the “final wages

                                   3   are typically . . . processed the day before the termination date such that the funds are in the

                                   4   employee’s bank account on the last day of employment.” Wiley Decl. ¶ 11. If the employee’s

                                   5   use of direct deposit might delay an employee’s receipt of final wages, or if the employee receives

                                   6   her regular wages by paper check, Defendant’s practice is to issue a paper check and send it to the

                                   7   fired employee via overnight FedEx. Id.

                                   8          Defendant’s documents mirror Wiley’s testimony. For example, Defendant’s Managers

                                   9   Guide to Paying Hourly Employees includes instructions regarding the payment of final wages.

                                  10   ECF No. 42-3, Ex. A (“Managers Guide”). The Managers Guide informs managers that “in some

                                  11   states”—including California—“an employee is due his or her final wages immediately upon

                                  12   termination.” Id. at 1, 4. As a result, the Managers Guide instructs managers to contact human
Northern District of California
 United States District Court




                                  13   resources “as soon as possible . . . when the manager makes the decision to terminate an

                                  14   employee.” Id. at 1. In addition, Plaintiff received an email from a payroll specialist reminding

                                  15   him to approve timecards for to-be-fired employees when submitting the ESF for that employee’s

                                  16   firing because “CA is immediate payout state.” ECF No. 42-1, Ex. G. Finally, Defendant’s

                                  17   payroll department maintains an internal document that lists “immediately” as the payout date for

                                  18   involuntarily terminated employees in California. ECF No. 42-4, Ex. C.

                                  19          2. Plaintiff’s Termination

                                  20          On April 18, 2018, Plaintiff had a meeting with his supervisor, Gary Slate, at which Slate

                                  21   informed Plaintiff of his termination. Delgado Decl. ¶ 5. Plaintiff was fired for misconduct. ECF

                                  22   No. 37-1, Declaration of Nicholas Rosenthal (“Rosenthal Decl.”), Ex. A (Defendant’s record

                                  23   showing “misconduct” as reason); see also Slate Decl. ¶¶ 6–7 (explaining that Defendant

                                  24   terminated Plaintiff after an investigation into several employee complaints). Plaintiff did not

                                  25   receive his final wage statement until April 19, 2017. Delgado Decl. ¶ 7; see also id., Ex. A

                                  26   (Plaintiff’s bank records). At this point, the parties’ accounts of Plaintiff’s termination diverge.

                                  27          Plaintiff asserts that Plaintiff’s termination was effective April 18, 2017. For support,

                                  28                                                      3
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   Plaintiff points to the ESF for Plaintiff’s termination, which lists April 18, 2017 in the

                                   2   “effectiveDate” field. ECF No. 37-1, Ex. A.

                                   3          Defendant contends that Plaintiff was terminated effective Wednesday, April 19, 2017. In

                                   4   an email sent before Plaintiff’s termination, Plaintiff’s manager, stated that “[t]he ESF and plan

                                   5   was for Wednesday.” ECF No. 42-3, Ex. C. Slate had originally planned to meet with Plaintiff on

                                   6   Wednesday, but Plaintiff was unavailable that day, so Slate and Plaintiff instead met on Tuesday.

                                   7   Id.; Slate Decl. ¶ 8. Slate believes that he informed Plaintiff that Defendant was terminated

                                   8   effective April 19, 2017. Slate Decl. ¶ 10. Defendant also points to a confirmation email Slate

                                   9   received when first submitting Plaintiff’s ESF on April 12, 2017, in which the effective date for

                                  10   Plaintiff’s termination was listed as April 19, 2017. Id., Ex. D. The email confirmation

                                  11   containing Plaintiff’s ESF includes, as part of a “Termination Checklist,” the instruction that

                                  12   “timely timecards are required so that we can ensure the processing of payroll remains compliant”
Northern District of California
 United States District Court




                                  13   for immediate payout states, including California. Id. (emphasis omitted).

                                  14      B. Procedural History
                                  15          On November 30, 2017, Plaintiff filed a putative class action Complaint against Defendant

                                  16   in California Superior Court for the County of Santa Clara. ECF No. 1, Ex. 1 (“Compl.”).

                                  17   Plaintiff’s Complaint alleged claims for (1) failure to provide accurate itemized wage statements

                                  18   in violation of California Labor Code § 226(a); (2) failure to pay all wages owed immediately

                                  19   upon termination in violation of California Labor Code §§ 201, 203; and (3) civil penalties

                                  20   pursuant to the California Private Attorney General’s Act (“PAGA”), California Labor Code §

                                  21   2698 et seq. Id. ¶¶ 29–40.

                                  22          On December 29, 2017, Defendant removed Plaintiff’s Complaint to federal court pursuant

                                  23   to the Class Action Fairness Act, 28 U.S.C. §§ 1332, 1453. ECF No. 1.

                                  24          On August 1, 2018, the parties filed a stipulation to strike those portions of Plaintiff’s

                                  25   complaint alleging that Defendant violated California Labor Code § 226(a). ECF No. 26. In

                                  26   addition, the parties stipulated to strike as a basis for Plaintiff’s PAGA claim Plaintiff’s § 226(a)

                                  27   allegations. Id. at 2. Then, on September 5, 2018, the parties filed a stipulation to dismiss

                                  28                                                      4
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   Plaintiff’s claim for violation of § 226(a) and to strike Plaintiff’s §226(a) allegations from

                                   2   Plaintiff’s PAGA claim. ECF No. 33.

                                   3             On September 24, 2018, Plaintiff filed a motion to certify a class of “All employees who

                                   4   were employed by Defendant in the State of California at any time from November 30, 2016,

                                   5   through the present, whose employment was terminated.” ECF No. 37 (“Mot.”). On October 29,

                                   6   2018, Defendant filed an opposition. ECF No. 42 (“Opp.”). On November 19, 2018, Plaintiff

                                   7   filed his reply. ECF No. 43 (“Reply”).

                                   8   II.       LEGAL STANDARD
                                   9             Class actions are governed by Rule 23 of the Federal Rules of Civil Procedure. Rule 23

                                  10   does not set forth a mere pleading standard. To obtain class certification, plaintiffs bear the

                                  11   burden of showing that they have met each of the four requirements of Rule 23(a) and at least one

                                  12   subsection of Rule 23(b). Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186, amended by
Northern District of California
 United States District Court




                                  13   273 F.3d 1266 (9th Cir. 2001). “A party seeking class certification must affirmatively

                                  14   demonstrate … compliance with the Rule[.]” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

                                  15   (2011).

                                  16             Rule 23(a) provides that a district court may certify a class only if: “(1) the class is so

                                  17   numerous that joinder of all members is impracticable; (2) there are questions of law or fact

                                  18   common to the class; (3) the claims or defenses of the representative parties are typical of the

                                  19   claims or defenses of the class; and (4) the representative parties will fairly and adequately protect

                                  20   the interests of the class.” Fed. R. Civ. P. 23(a). That is, the class must satisfy the requirements of

                                  21   numerosity, commonality, typicality, and adequacy of representation to maintain a class action.

                                  22   Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 588 (9th Cir. 2012).

                                  23             If all four prerequisites of Rule 23(a) are satisfied, the Court must also find that the

                                  24   plaintiff “satisf[ies] through evidentiary proof” at least one of the three subsections of Rule 23(b).

                                  25   Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013). The Court can certify a Rule 23(b)(1) class

                                  26   when plaintiffs make a showing that there would be a risk of substantial prejudice or inconsistent

                                  27   adjudications if there were separate adjudications. Fed. R. Civ. P. 23(b)(1). The Court can certify

                                  28                                                         5
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   a Rule 23(b)(2) class if “the party opposing the class has acted or refused to act on grounds that

                                   2   apply generally to the class, so that final injunctive relief or corresponding declaratory relief is

                                   3   appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). Finally, the Court can

                                   4   certify a Rule 23(b)(3) class if the Court finds that “questions of law or fact common to class

                                   5   members predominate over any questions affecting only individual members, and that a class

                                   6   action is superior to other available methods for fairly and efficiently adjudicating the

                                   7   controversy.” Fed. R. Civ. P. 23(b)(3).

                                   8          “[A] court’s class-certification analysis must be ‘rigorous’ and may ‘entail some overlap

                                   9   with the merits of the plaintiff’s underlying claim[.]’” Amgen Inc. v. Connecticut Ret. Plans & Tr.

                                  10   Funds, 568 U.S. 455, 465–66 (2013) (quoting Dukes, 564 U.S. at 351); see also Mazza, 666 F.3d

                                  11   at 588 (“‘Before certifying a class, the trial court must conduct a ‘rigorous analysis’ to determine

                                  12   whether the party seeking certification has met the prerequisites of Rule 23.’” (quoting Zinser, 253
Northern District of California
 United States District Court




                                  13   F.3d at 1186)). This “rigorous” analysis applies to both Rule 23(a) and Rule 23(b). Comcast, 569

                                  14   U.S. at 34 (stating that Congress included “addition[al] ... procedural safeguards for (b)(3) class

                                  15   members beyond those provided for (b)(1) or (b)(2) class members (e.g., an opportunity to opt

                                  16   out)” and that a court has a “duty to take a ‘close look’ at whether common questions predominate

                                  17   over individual ones”).

                                  18          Nevertheless, “Rule 23 grants courts no license to engage in free-ranging merits inquiries

                                  19   at the certification stage.” Amgen, 568 U.S. at 466. “Merits questions may be considered to the

                                  20   extent—but only to the extent—that they are relevant to determining whether the Rule 23

                                  21   prerequisites for class certification are satisfied.” Id. If a court concludes that the moving party

                                  22   has met its burden of proof, then the court has broad discretion to certify the class. Zinser, 253

                                  23   F.3d at 1186.

                                  24   III.   DISCUSSION
                                  25          Plaintiff seeks to certify a class on Plaintiff’s cause of action for a violation of California

                                  26
                                  27

                                  28                                                      6
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   Labor Code §§ 201, 203. Mot. at 10.1 California Labor Code § 201 provides, “If an employer

                                   2   discharges an employee, the wages earned and unpaid at the time of discharge are due and payable

                                   3   immediately.” Cal. Labor Code § 201(a). In turn, California Labor Code § 203 provides that if an

                                   4   employer “willfully fails to pay . . . in accordance with Section[] 201 . . . any wages of an

                                   5   employee who is discharged or quits, the wages of the employee shall continue as a penalty” for

                                   6   not more than thirty days. Cal. Labor Code § 203(a). Courts refer to claims under the foregoing

                                   7   Labor Code provisions as claims for “waiting time penalties.” Norris-Wilson v. Delta-T Grp.,

                                   8   Inc., 270 F.R.D. 596, 610 (S.D. Cal. 2010); see also Harris v. Best Buy Stores, L.P., 2018 WL

                                   9   3932178, at *6 (N.D. Cal. Aug. 16, 2018) (addressing motion to certify “Waiting Time Subclass”

                                  10   for claims under California Labor Code §§ 201–03).

                                  11          Defendant raises several arguments for why class certification is unwarranted. Primarily,

                                  12   Defendant contends that Plaintiff has not satisfied the Rule 23(a)(2) commonality requirement or
Northern District of California
 United States District Court




                                  13   the Rule 23(b)(3) predominance requirement because Plaintiff has identified no question common

                                  14   to the class. Opp. at 17. Defendant also contends that Plaintiff has not satisfied the Rule 23(a)(3)

                                  15   typicality requirement because “there is nothing typical about the unique circumstances” of

                                  16   Plaintiff’s termination and final wage payment. Id. at 22. Finally, Defendant contends that

                                  17   Plaintiff—the only named plaintiff—is an inadequate class representative under Rule 23(a)(3)

                                  18   because by his own admission, Plaintiff personally fired multiple class members. Id. at 23. The

                                  19   Court agrees on all points. Therefore, the Court DENIES Plaintiff’s motion for class certification.

                                  20       A. Rule 23(a) Analysis
                                  21          “Parties seeking class certification must satisfy each of the four requirements of Rule

                                  22   23(a)—numerosity, commonality, typicality, and adequacy—and at least one of the requirements

                                  23

                                  24   1
                                         Plaintiff’s motion states that Plaintiff seeks to certify a class of employees terminated since
                                  25   November 30, 2016. Mot. at 7. Defendant’s opposition operates on that assumption. Opp. at 16.
                                       On reply, Plaintiff clarifies that Plaintiff intended, consistent with Plaintiff’s Complaint, to seek to
                                  26   certify a class of employees terminated since November 30, 2014, and that Plaintiff’s reference to
                                       November 30, 2016 was merely a (significant) typo. Reply at 5 n.1. The scope of the proposed
                                  27   class is not material given the Court’s denial.

                                  28                                                      7
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   of Rule 23(b).” Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 (9th Cir. 2017), cert. denied

                                   2   sub nom. ConAgra Brands, Inc. v. Briseno, 138 S. Ct. 313 (Oct. 10, 2017). Below, the Court

                                   3   explains why Plaintiff cannot satisfy the commonality, typicality, or adequacy requirements of

                                   4   Rule 23(a), nor the predominance requirement of Rule 23(b)(3).

                                   5           1. Commonality and Predominance

                                   6           Rule 23(a)(2) states that “[o]ne or more members of a class may sue or be sued as

                                   7   representative parties on behalf of all members only if … there are questions of law or fact

                                   8   common to the class.” Fed. R. Civ. P. 23(a)(2). To satisfy the commonality requirement,

                                   9   Plaintiffs must show that the class members have suffered “the same injury,” meaning that class

                                  10   members’ claims must “depend upon a common contention” of such a nature that “determination

                                  11   of its truth or falsity will resolve an issue that is central to the validity of each [claim] in one

                                  12   stroke.” Dukes, 564 U.S. at 350 (quotation marks and citation omitted). Plaintiffs must
Northern District of California
 United States District Court




                                  13   demonstrate not merely the existence of a common question, but rather “the capacity of a

                                  14   classwide proceeding to generate common answers apt to drive the resolution of the litigation.”

                                  15   Id. (quotation marks omitted) (emphasis in original). Nevertheless, the “common contention need

                                  16   not be one that will be answered, on the merits, in favor of the class.” Alcantar v. Hobart Serv.,

                                  17   800 F.3d 1047, 1053 (9th Cir. 2015) (internal quotation marks omitted). Additionally, “for

                                  18   purposes of Rule 23(a)(2), even a single common question will do.” Dukes, 564 U.S. at 359

                                  19   (alteration and quotation marks omitted); see also Mazza, 666 F.3d at 589 (“[C]ommonality only

                                  20   requires a single significant question of law or fact.”).

                                  21           Rule 23(b)(3) permits certification of a class only if “the questions of law or fact common

                                  22   to class members predominate over any questions affecting only individual members.” Fed. R.

                                  23   Civ. P. 23(b)(3). Rule 23(b)(3)’s predominance requirement is “even more demanding than Rule

                                  24   23(a).” Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 963 (9th Cir. 2013) (quoting Comcast,

                                  25   569 U.S. at 34). The Ninth Circuit has held that the predominance inquiry “focuses on the

                                  26   relationship between the common and individual issues.” Hanlon, 150 F.3d at 1022 (citation

                                  27   omitted). Thus, predominance concerns the degree to which “fact-intensive” and individualized

                                  28                                                        8
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   inquiries predominate over questions common to the class. Abdullah, 731 F.3d at 965.

                                   2          Plaintiff’s motion in support of class certification identifies a single purported common

                                   3   question: “Does Defendant’s common practice of paying final wages by Federal Express

                                   4   [(“FedEx”)] or direct deposit violate California Labor Code §§ 201-2032 because the practice did

                                   5   not ensure that final wages would be received on the date of termination?” Mot. at 13. However,

                                   6   Plaintiff’s proposed question does not satisfy Rule 23(a)(2)’s commonality requirement or Rule

                                   7   23(b)(3)’s predominance requirement.

                                   8          Plaintiff asserts an erroneous theory that the California Labor Code mandates physical

                                   9   hand delivery of final wages. For example, Plaintiff asserts that “[i]n accordance with

                                  10   Defendant’s admitted practice, Plaintiff was not physically handed his final paycheck when he was

                                  11   fired.” Mot. at 10. In his deposition, Plaintiff testified that an employee Plaintiff terminated did

                                  12   not receive his final pay because “[Plaintiff] didn’t have a check for him.” Delgado Dep. 114:4–6;
Northern District of California
 United States District Court




                                  13   see also id. at 115:15–23 (testifying for another employee, Plaintiff “didn’t have a check for her

                                  14   that day of her termination”); see also Mot. at 7 (complaining that Defendant does not “physically

                                  15   hand[] the involuntarily terminated employee” their final wages).

                                  16          Contrary to Plaintiff’s erroneous theory, the California Labor Code explicitly authorizes

                                  17   direct deposit payment of final wages. The Labor Code provides that “the employer may pay the

                                  18   wages earned and unpaid at the time the employee is discharged . . . by making a deposit

                                  19   authorized pursuant to this subdivision, provided that the employer complies with the provisions

                                  20   of this article relating to the payment of wages upon termination.” Cal. Labor Code § 213(d)

                                  21   (emphasis added). That subdivision authorizes an employer to “deposit[] wages due or to become

                                  22   due . . . in an account in any bank, savings and loan association, or credit union of the employee’s

                                  23   choice.” Cal. Labor Code 213(d). Clearly, California Labor Code § 213(d) authorizes employers

                                  24

                                  25   2
                                         Although Plaintiff’s question references California Labor Code § 202, Plaintiff’s Complaint does
                                  26   not allege a violation of § 202. Compl. ¶ 1. Plaintiff’s motion for class certification also does not
                                       assert a violation of § 202, which concerns payment of final wages to employees who resign. Cal.
                                  27   Labor Code § 202. Plaintiff’s motion seeks to certify a class only of employees subject to
                                       “involuntary termination” pursuant to California Labor Code §§ 201 and 203. Mot. at 11.
                                  28                                                     9
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   to pay final wages by direct deposit. Plaintiff does not dispute this.

                                   2          Plaintiff in fact concedes the facial validity of Defendant’s practice of paying final wages

                                   3   by direct deposit or FedEx. Reply at 5; see also Delgado Dep. at 114:9–21 (testifying to

                                   4   Plaintiff’s understanding that Defendant’s policy was to “pay people on the last day”). As long as

                                   5   Defendant prepares final wages in advance, paying final wages by direct deposit or FedEx

                                   6   overnight can timely deliver wages to a terminated employee on the date of termination. Thus,

                                   7   Defendant’s practice to pay final wages by direct deposit or FedEx overnight is itself not

                                   8   determinative of whether a violation of California Labor Code §§ 201 and 203 has occurred. See

                                   9   Wiley Decl. ¶ 10 (attesting that Defendant’s human resources department consults on the

                                  10   employee’s termination date so that Defendant’s payroll department has the advance notice

                                  11   necessary to “compile all information necessary to pay the final wages on the last date of

                                  12   employment”). When Defendant pays final wages to a fired employee, the “final wages are
Northern District of California
 United States District Court




                                  13   typically . . . processed the day before the termination date such that the funds are in the

                                  14   employee’s bank account on the last day of employment.” Wiley Decl. ¶ 11. Consistent with that

                                  15   practice, Plaintiff received an email from one of Defendant’s payroll specialists reminding

                                  16   Plaintiff to approve the employee’s timecards when submitting an employee termination form

                                  17   because “CA is immediate payout state.” ECF No. 42-1, Ex. G.

                                  18          Unsurprisingly, Plaintiff is unable to cite to a single instance where Defendant’s practice

                                  19   caused a violation of California Labor Code §§ 201 and 203. As the Ninth Circuit has recently

                                  20   explained, “[w]hile commonality may be established based on a ‘pattern of officially sanctioned . .

                                  21   . [illegal] behavior,’ merely pointing to a pattern of harm, untethered to the defendant’s conduct, is

                                  22   insufficient.” Civil Rights Educ. & Enf’t Ctr. v. Hosp Properties Tr., 867 F.3d 1093, 1104 (9th

                                  23   Cir. 2017) (internal citation omitted) (alteration in original) (“CREEC”). Plaintiff has not

                                  24   identified any pattern of officially sanctioned illegal behavior or any pattern of harm. In fact,

                                  25   Plaintiff’s own circumstances demonstrate that Defendant’s direct deposit practice did not cause

                                  26   Defendant’s alleged violation. Defendant planned to terminate Plaintiff on April 19, 2017 and

                                  27   arranged to have final wages delivered to Plaintiff on that date, but Plaintiff was unavailable on

                                  28                                                     10
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   April 19. Thus, Defendant met with Plaintiff on April 18, 2017, the day before the designated

                                   2   termination date. Slate Decl. ¶ 8. The parties disagree whether Plaintiff was terminated on the

                                   3   date of the meeting or effective as of the next day. However, even if Plaintiff is correct that he

                                   4   received his wages late, the evidence raises the inference that a last-minute change of termination

                                   5   date caused by Plaintiff’s unavailability—not Defendant’s practice—led to the late payment.

                                   6          Thus, Plaintiff’s own circumstances demonstrate that Defendant’s payment of final wages

                                   7   by direct deposit or FedEx itself does not determine whether a violation of California Labor Code

                                   8   §§ 201 and 203 has occurred. Plaintiff’s citation to Brewer v. General Nutrition Corp., 2014 WL

                                   9   5877695 (N.D. Cal. Nov. 12, 2014), is not persuasive because the plaintiffs in Brewer provided

                                  10   evidence of the employer’s policy to “circumvent” the Labor Code and evidence of “a systematic

                                  11   failure to provide final paychecks timely,” which could provide classwide proof. Id. at *9–10.

                                  12   Plaintiff, by contrast, has provided evidence of neither. Plaintiff does not identify a single class
Northern District of California
 United States District Court




                                  13   member, out of over 5,000, who suffered a violation because of Defendant’s practice. Thus,

                                  14   Plaintiff has failed to prove by a preponderance of the evidence that Defendant’s practice operates

                                  15   as “an unwritten, de facto policy of non-compliance that resulted in widespread [§ 201]

                                  16   violations.” CREEC, 867 F.3d at 1104.

                                  17          Therefore, Plaintiff’s proposed question is not a “common contention” that determines

                                  18   whether class members have suffered the “same injury.” Dukes, 564 U.S. at 350. Moreover,

                                  19   answering Plaintiff’s question will not resolve an issue “that is central to the validity of each

                                  20   [claim] in one stroke.” Id.; see also Ochoa v. McDonald’s Corp., 2016 WL 3648550, at *6 (N.D.

                                  21   Cal. July 7, 2016) (denying certification where the plaintiff employees offered no evidence of

                                  22   violations caused “by the application of a uniform policy, or by a consistent and widespread

                                  23   practice in the workplace”).

                                  24          Like Defendant, the defendant employers in Harris, 2018 WL 3932178, maintained a

                                  25   facially valid, uniform procedure for paying final wages, but the plaintiffs argued that defendants

                                  26   did not “inform managers and other employees when final wages must be paid to employees.” Id.

                                  27   at *7. The district court rejected the plaintiffs’ argument that plaintiffs’ claim was susceptible to

                                  28                                                     11
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   common proof: “Plaintiff does not identify a general policy maintained by Best Buy that resulted

                                   2   in late payments, or some method for sampling records to provide common proof that individual

                                   3   Best Buy managers acted unlawfully on a systemic basis.” Id. at *8. Thus, the court concluded,

                                   4   “resolving each allegation will require an individualized assessment of each employee’s time

                                   5   records, wage statements, and deposition testimony.” Id.

                                   6          As in Harris, because Plaintiff points to no policy or practice that caused any violations of

                                   7   California Labor Code §§ 201 and 203, evaluating Defendant’s liability as to each class member

                                   8   would require individualized assessments of “each employee’s time records, wage statements, and

                                   9   deposition testimony.” Harris, 2018 WL 3932178, at *8. The factual disputes regarding

                                  10   Plaintiff’s termination, which focus on the effective date of Plaintiff’s termination, not

                                  11   Defendant’s direct deposit practice, only reinforce the degree to which fact-intensive,

                                  12   individualized inquiries would predominate in determining Defendant’s liability to Plaintiff and
Northern District of California
 United States District Court




                                  13   every single member of the proposed class. See Mot. at 8–10; Opp. at 14–15. In addition,

                                  14   evaluating whether Defendant “willfully” paid final wages late under California Labor Code § 203

                                  15   also would require individualized inquiries into the circumstances of each employee’s final wage

                                  16   payments. See In re Taco Bell Wage & Hour Actions, 2011 WL 449730, at *5 (E.D. Cal. Sept. 26,

                                  17   2011) (denying certification of waiting time class in part because “[w]illfulness raises an

                                  18   inherently fact intensive inquiry focusing on state of mind and surrounding circumstances”).

                                  19   Therefore, Plaintiff has not satisfied Rule 23(a)(2)’s commonality requirement or Rule 23(b)(3)’s

                                  20   “even more demanding” predominance requirement. Comcast, 569 U.S. at 34.

                                  21          2. Typicality

                                  22          The individualized circumstances of Plaintiff’s termination also mean that Plaintiff has

                                  23   failed to satisfy Rule 23(a)(3)’s typicality requirement. Rule 23(a)(3) requires plaintiffs to show

                                  24   that “the claims or defenses of the representative parties are typical of the claims or defenses of the

                                  25   class.” Fed. R. Civ. P. 23(a)(3). Typicality is satisfied “when each class member’s claim arises

                                  26   from the same course of events, and each class member makes similar legal arguments to prove

                                  27   the defendants’ liability.” Rodriguez v. Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (quoting

                                  28                                                     12
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001)). Here, no other class member’s claims

                                   2   arise from “the same course of events” as Plaintiff’s claim. Given that Plaintiff offers no evidence

                                   3   to suggest that Defendant’s direct deposit practice led to Plaintiff’s alleged late final wages, or that

                                   4   any other class member experienced similar circumstances, Plaintiff has not demonstrated that his

                                   5   claim is typical of the class as a whole. See Sanchez v. Wal Mart Stores, Inc., 2009 WL 1514435,

                                   6   at *3 (E.D. Cal. May 28, 2009) (denying certification for lack of a “‘typical’ claim or experience .

                                   7   . . that can be extrapolated classwide”). Therefore, Plaintiff has also not met Rule 23(a)(3)’s

                                   8   typicality requirement.

                                   9          3. Adequacy

                                  10          Lastly, Plaintiff has not satisfied Rule 23(a)(4), which requires “the representative parties

                                  11   [to] fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). In the Ninth

                                  12   Circuit, to test the adequacy of a class representative, a court must answer two questions: “(1) do
Northern District of California
 United States District Court




                                  13   the named plaintiffs and their counsel have any conflicts of interest with other class members; and

                                  14   (2) will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the

                                  15   class?” Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003) (citing Hanlon, 150 F.3d at 1020).

                                  16          Plaintiff’s own testimony reveals that Plaintiff has conflicts of interest with other potential

                                  17   class members. Plaintiff testified in his deposition that Plaintiff terminated at least three different

                                  18   employees and that he believes those employees did not timely receive their final wages because

                                  19   Plaintiff “didn’t have a check” to hand the employees at the termination meeting. See id. 114: 4–

                                  20   6, 115:22–23, 116:12–20. Defendant notes that Plaintiff does not know whether those employees

                                  21   timely received their final wages through direct deposit or FedEx. Opp. at 23.

                                  22          The root question for purposes of Rule 23(a)(4) is whether any conflict between Plaintiff

                                  23   and the class members might lead to inadequate representation. Hughes v. WinCo Foods, 2012

                                  24   WL 34483, at *7 (C.D. Cal. Jan 4, 2012); see also Hanlon, 150 F.3d at 1020 (“Examination of

                                  25   potential conflicts of interest has long been an important prerequisite to class certification.”). For

                                  26   example, in Hughes, the district court concluded that the named plaintiffs had a conflict of interest

                                  27   with other class members because the plaintiffs assigned “partial responsibility for labor law

                                  28                                                     13
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
                                   1   violations to their supervisors, and simultaneously [sought] to represent said supervisors.” 2012

                                   2   WL 34483 at *7. Plaintiff contends that Hughes is distinguishable because Plaintiff’s lawsuit

                                   3   focuses on Defendant’s direct deposit practice and does not assign liability to supervisors like

                                   4   Plaintiff. Reply at 15.

                                   5          However, as the Court explained above, Plaintiff has proffered no evidence that

                                   6   Defendant’s practice alone can serve as common proof of Defendant’s liability. Proving the class

                                   7   members’ claims would require individualized assessments into the circumstances of each class

                                   8   member’s final wage payments—and thus into the actions of supervisors like Plaintiff. As part of

                                   9   Defendant’s effort to timely pay final wages, Defendant requires supervisors to consult with

                                  10   human resources regarding an employee’s termination, complete an employee status form, and

                                  11   timely complete an employee’s time card before termination. ECF No. 42-3, Ex. A (Managers

                                  12   Guide); Wiley Decl. ¶¶ 8–9. By Plaintiff’s own testimony, Plaintiff terminated at least three class
Northern District of California
 United States District Court




                                  13   members. Thus, it is possible that if those employees failed to receive timely wages, Plaintiff’s

                                  14   own actions—such as failing to complete a timecard before terminating an employee—may have

                                  15   contributed to that failure. See Hadjavi v. CVS Pharmacy, Inc., 2011 WL 3240763, at *6 (C.D.

                                  16   Cal. July 25, 2011) (holding that a conflict of interest existed because the plaintiff supervisor “may

                                  17   have contributed to [another plaintiff’s] inability to take his meal breaks”). Therefore, due to

                                  18   Plaintiff’s conflict of interest with potential class members, Plaintiff has not satisfied Rule

                                  19   23(a)(4)’s adequacy requirement.

                                  20   IV.    CONCLUSION
                                  21          For the foregoing reasons, the Court DENIES Plaintiff’s motion for class certification.

                                  22   IT IS SO ORDERED.

                                  23   Dated: December 20, 2018

                                  24                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28                                                     14
                                       Case No. 17-CV-07370-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
